Citation Nr: 1437627	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  09-36 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for retinal floaters (also claimed as an eye disorder).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Veteran filed a notice of disagreement (NOD) in May 2009.  He was provided with a statement of the case (SOC) in September 2009.  The Veteran perfected his appeal with the timely submission of a VA Form 9 in September 2009.

This claim was previously before the Board in August 2012.  At that time, it was determined that the Veteran's claim should be reopened upon a showing of new and material evidence since the last final rating decision.  As such, it was remanded for further development.  That development having been completed, this claim is once again before the Board.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that an eye condition manifested by vitreous floaters is related to the Veteran's military service.

2.  The preponderance of the evidence shows that a macular scar of the left eye is related to the Veteran's military service.


CONCLUSIONS OF LAW

1.  Service connection for an eye condition manifested by vitreous floaters is established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

2.  Service connection for an eye condition manifested by vitreous floaters is established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Background

The Veteran contends that he currently suffers from an eye condition that is the result of boxing while in military service.  To this effect, the Veteran has stated that he was a boxer in Germany and that he sustained blows to his eyes in boxing matches and an off-post assault affecting his vision from that time to present.

The Veteran's April 1966 enlistment examination shows that the Veteran had 20/50 vision in both eyes which was corrected to 20/30 in the right and 20/40 in the left.  Service treatment records show an optometry consultation dated in November 1966 which indicated that the Veteran had 20/20 aided vision.  In December 1966 the Veteran complained of headaches.  The Veteran complained of blurry vision in November 1967.  Subsequently, in August 1968 the Veteran was treated for lacerations to the lower lip after being beaten by six Germans.  It does not appear that this was a boxing match, rather it appears that this was a bar brawl.  Treatment records show lacerations to the lower lip and a nasal fracture (very close to the eyes) after being beaten in August 1968.  Upon separation examination in August 1968 the Veteran reportedly had 20/40 vision in both eyes, 20/20 corrected.  The separation examination also noted normal "head, face, neck, scalp," "eyes, general," "neurologic," and "psychiatric."  In the August 1968 report of medical history the Veteran specifically denied "history of head injury," "periods of unconsciousness," "headaches," "eye trouble," "paralysis," "neuritis," "memory loss," "nervous trouble," "depression or excessive worry," "frequent or terrifying nightmares," and "frequent trouble sleeping."

The Veteran was afforded a VA general examination in connection with this claim in April 2004.  The April 2004 VA eye examination was negative for any abnormalities of the eyes.

VA outpatient treatment records show that the Veteran was diagnosed with a nuclear sclerotic cataract and traumatic macular scar of the left eye in August 2007.  The Veteran was also diagnosed with glaucoma and lattice degeneration.  There was no discussion relating any of these conditions to the Veteran's military service.

The Veteran was provided with a VA examination in September 2012.  Upon a full objective observation of the Veteran, including testing, interview, and review of the claims file, the examiner diagnosed the Veteran with vitreous floaters, cataracts, and a macular scar of the left eye.  The examiner opined that the cataracts were less likely than not caused by or a result of service.  In support, the examiner provided that the Veteran developed the cataracts long after service and that, if the Veteran had developed the cataracts as a result of being a boxer, he would have noticed vision changes at that time rather than leaving the service with 20/20 vision as shown on his exit examination.  The examiner opined that both the vitreous floaters and macular scar of the left eye were less likely than not caused by or a result of service, providing that there was no evidence of any eye injury in service and that any such injuries could have occurred anytime from childhood to present.  However, with regard to the vitreous floaters, the examiner did provided that it is possibly that the Veteran's boxing could have caused them.  Furthermore, the examiner provided that the Veteran's macular scar of the left eye might well be the result of a trauma.

Analysis

In this case, resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's current vitreous floaters and macular scar of the left eye, found to be a possible result of a traumatic assault for which he was treated in service, are related to his military service.  See 38 U.S.C.A. § 5107(b).  As above, the Veteran's service treatment records show that he was beaten in the head in August 1968, sustaining injuries of the lip and nose, close in proximity to the eyes.  Furthermore, the September 2012 VA examiner opined that the Veteran's current vitreous floaters and macular scar of the left eye could possibly be related to trauma, such as boxing or being hit in the head.  Although the examiner provided negative nexus opinions for both conditions, he also provided a supporting rationale that left open the possibility of a trauma in the military being the cause.  On balance, this evidence provides a reasonable basis to support a finding that the Veteran's current vitreous floaters and macular scar of the left eye are related to military service.  As such, service connection for both conditions is warranted.



ORDER

Entitlement to service connection for an eye condition manifested by vitreous floaters is granted.

Entitlement to service connection for a macular scar of the left is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


